EXHIBIT 10(b)
THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of April 21, 2010)
Nonqualified Stock Option Award — Additional Terms and Conditions
          1. Grant of Option. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) has granted an option to you pursuant
to a Notice of Award that has been delivered to you. Each option entitles you to
purchase from the Company one share of Common Stock of the Company at the Option
Price per share in accordance with the terms of The Sherwin-Williams Company
2006 Equity and Performance Incentive Plan, as amended and restated as of
April 21, 2010 (the “Plan”), the related Prospectus, the Notice of Award, these
Additional Terms and Conditions, and such other rules and procedures as may be
adopted by the Company. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Plan.
          2. Vesting of Option. (A) The option (unless terminated as hereinafter
provided) shall be exercisable only to the extent of one-third of the shares
after you shall have been in the continuous employ of the Company or any
Subsidiary for one full year from the Date of Grant and to the extent of an
additional one-third of such shares after each of the next two successive full
years thereafter during which you shall have been in the continuous employ of
the Company or any Subsidiary.
     (B) Notwithstanding Section 2(A) above, the option shall become immediately
exercisable in full if you should die while in the employ of the Company or any
Subsidiary.
     (C) Notwithstanding Section 2(A) above, in the event of a “Change of
Control” of the Company, as defined in Section 2(f) of the Plan, any unvested
number of options shall vest and become exercisable in accordance with
Section 12 of the Plan.
          3. Termination of Option. The option shall terminate on the earliest
of the following dates:
     (A) The date on which you cease to be an employee of the Company or a
Subsidiary, unless you cease to be such employee by reason of (i) death, or
(ii) disability;
     (B) Three years after the date of your death if (i) you die while an
employee of the Company or a Subsidiary or (ii) you die following your
Retirement;
     (C) Three years after the date you are terminated by the Company or a
Subsidiary as a result of expiration of available disability leave of absence
pursuant to applicable Company policy due to sickness or bodily injury;
     (D) Ten years from the Date of Grant; or

 



--------------------------------------------------------------------------------



 



     (E) The date on which you knowingly or willfully engage in misconduct,
which is materially harmful to the interests of the Company or a Subsidiary as
determined by the Board.
     Notwithstanding the foregoing, in the event your employment terminates as a
result of normal retirement age as defined under the applicable retirement plan
of the Company or a Subsidiary, all of your rights under this grant shall
continue as if you had continued employment.
          4. Exercise and Payment of Option. To the extent exercisable, the
option may be exercised in whole or in part from time to time. The Option Price
shall be payable (i) in cash or by check acceptable to the Company or by wire
transfer of immediately available funds, (ii) by the actual or constructive
transfer to the Company by you of nonforfeitable, unrestricted shares of Common
Stock of the Company owned by you and having an aggregate Market Value Per Share
at the time of exercise of the option equal to the total Option Price of the
shares of Common Stock which are the subject of such exercise, (iii) by a
combination of such methods of payment, or (iv) by such other methods as may be
approved by the Board.
          5. Transferability, Binding Effect. The option is not transferable by
you otherwise than by will or the laws of descent and distribution, and in no
event shall this award be transferred for value. Except as otherwise determined
by the Board, this option is exercisable, during your lifetime, only by you or,
in the case of your legal incapacity, only by your guardian or legal
representative. These Additional Terms and Conditions bind you and your
guardians, legal representatives and heirs.
          6. Compliance with Law. The option shall not be exercisable if such
exercise would involve a violation of any law.
          7. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with exercise of the option,
it shall be a condition to such exercise that you pay or make provision
satisfactory to the Company for payment of all such taxes.
          8. No Right to Future Awards or Employment. The option award is a
voluntary, discretionary bonus being made on a one-time basis and it does not
constitute a commitment to make any future awards. The option award and any
related payments made to you will not be considered salary or other compensation
for purposes of any severance pay or similar allowance, except as otherwise
required by law. Nothing contained herein will not confer upon you any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate your employment or other
service at any time.
          9. Severability. If any provision of these Additional Terms and
Conditions or the application of any provision hereof to any person or
circumstances is held invalid, unenforceable or otherwise illegal, the remainder
of these Additional Terms and Conditions and the application of such provision
to any other person or circumstances shall not be affected, and the provisions
so held to be invalid, unenforceable or otherwise illegal shall be reformed to
the extent (and only to the extent) necessary to make it enforceable, valid and
legal.

2



--------------------------------------------------------------------------------



 



          10. Governing Law. These Additional Terms and Conditions shall be
governed by and construed with the internal substantive laws of the State of
Ohio, without giving effect to any principle of law that would result in the
application of the law of any other jurisdiction.
          11. Application of The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy. You acknowledge and agree that the terms and
conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in these Additional
Terms and Conditions by reference. To the extent the Policy is applicable to
you, it creates additional rights for the Company with respect to your option
award.

3



--------------------------------------------------------------------------------



 



THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of April 21, 2010)
Incentive Stock Option Award — Additional Terms and Conditions
          1. Grant and Nature of Option. The Board of Directors (the “Board”) of
The Sherwin-Williams Company (the “Company”) has granted an option to you
pursuant to a Notice of Award that has been delivered to you. The option is
intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code. Each option entitles you to purchase from the Company one share of
Common Stock of the Company at the Option Price per share in accordance with the
terms of The Sherwin-Williams Company 2006 Equity and Performance Incentive
Plan, as amended and restated as of April 21, 2010 (the “Plan”), the related
Prospectus, the Notice of Award, these Additional Terms and Conditions, and such
other rules and procedures as may be adopted by the Company. Capitalized terms
used herein without definition shall have the meanings assigned to them in the
Plan.
          2. Vesting of Option. (A) The option (unless terminated as hereinafter
provided) shall be exercisable only to the extent of one-third of the shares
after you shall have been in the continuous employ of the Company or any
Subsidiary for one full year from the Date of Grant and to the extent of an
additional one-third of such shares after each of the next two successive full
years thereafter during which you shall have been in the continuous employ of
the Company or any Subsidiary.
     (B) Notwithstanding Section 2(A) above, the option shall become immediately
exercisable in full if you should die while in the employ of the Company or any
Subsidiary.
     (C) Notwithstanding Section 2(A) above, in the event of a “Change of
Control” of the Company, as defined in Section 2(f) of the Plan, any unvested
number of options shall vest and become exercisable in accordance with
Section 12 of the Plan.
          3. Termination of Option. The option shall terminate on the earliest
of the following dates:
     (A) The date on which you cease to be an employee of the Company or a
Subsidiary, unless you cease to be such employee by reason of (i) death, or
(ii) disability;
     (B) Three years after the date of your death if (i) you die while an
employee of the Company or a Subsidiary or (ii) you die following your
Retirement;
     (C) Three years after the date you are terminated by the Company or a
Subsidiary as a result of expiration of available disability leave of absence
pursuant to applicable Company policy due to sickness or bodily injury;

4



--------------------------------------------------------------------------------



 



     (D) Ten years from the Date of Grant; or
     (E) The date on which you knowingly or willfully engage in misconduct,
which is materially harmful to the interests of the Company or a Subsidiary as
determined by the Board.
     Notwithstanding the foregoing, in the event your employment terminates as a
result of normal retirement age as defined under the applicable retirement plan
of the Company or a Subsidiary, all of your rights under this grant shall
continue as if you had continued employment
          4. Exercise and Payment of Option. To the extent exercisable, the
option may be exercised in whole or in part from time to time. The Option Price
shall be payable (i) in cash or by check acceptable to the Company or by wire
transfer of immediately available funds, (ii) by the actual or constructive
transfer to the Company by you of nonforfeitable, unrestricted shares of Common
Stock of the Company owned by you and having an aggregate Market Value Per Share
at the time of exercise of the option equal to the total Option Price of the
shares of Common Stock which are the subject of such exercise, (iii) by a
combination of such methods of payment, or (iv) by such other methods as may be
approved by the Board.
          5. Transferability, Binding Effect. The option is not transferable by
you otherwise than by will or the laws of descent and distribution, and in no
event shall this award be transferred for value. Except as otherwise determined
by the Board this option is exercisable, during your lifetime, only by you, or,
in the case of your legal incapacity, only by your guardian or legal
representative. These Additional Terms and Conditions bind you and your
guardians, legal representatives and heirs.
          6. Compliance with Law. The option shall not be exercisable if such
exercise would involve a violation of any law.
          7. Withholding Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with exercise of the option,
it shall be a condition to such exercise that you pay or make provision
satisfactory to the Company for payment of all such taxes.
          8. No Right to Future Awards or Employment. The option award is a
voluntary, discretionary bonus being made on a one-time basis and it does not
constitute a commitment to make any future awards. The option award and any
related payments made to you will not be considered salary or other compensation
for purposes of any severance pay or similar allowance, except as otherwise
required by law. Nothing contained herein will not confer upon you any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate your employment or other
service at any time.
          9. Severability. If any provision of these Additional Terms and
Conditions or the application of any provision hereof to any person or
circumstances is held invalid, unenforceable or otherwise illegal, the remainder
of these Additional Terms and Conditions and the application of such provision
to any other person or circumstances shall not be affected, and

5



--------------------------------------------------------------------------------



 



the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
          10. Governing Law. These Additional Terms and Conditions shall be
governed by and construed with the internal substantive laws of the State of
Ohio, without giving effect to any principle of law that would result in the
application of the law of any other jurisdiction.
          11. Application of The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy. You acknowledge and agree that the terms and
conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in these Additional
Terms and Conditions by reference. To the extent the Policy is applicable to
you, it creates additional rights for the Company with respect to your option
award.

6